DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and amendments have overcome the current claim rejections and the rejections are withdrawn.  

Allowable Subject Matter
Claims 1-27 are allowed.

The following is an examiner’s statement of reasons for allowance: With respect to claim 1, the closest prior art fails to teach or make obvious, including all the limitations of claim 1, the boundary layer control device configured to increase a thickness of a boundary layer for an aircraft structure in a manner that increases a distance of a heat flow field.  Note that Examiner bases the allowability of claim 1 on the claimed relationship between the functioning of the control device in association with the heat flow field.  With respect to claim 12, the closest prior art fails to teach or make obvious, including all the limitations of claim 12, that the shape memory alloy is configured to articulate responsive to a heat flow field over the articulating portion.  With respect to claim 20, the closest prior art fails to teach or make obvious, including all the limitations of claim 20, moving a boundary layer control device fastened to an exterior of the aircraft structure from a stowed position towards a deployed position when a heat flow field is present adjacent to the aircraft structure and increasing a distance of the heat flow field from the aircraft structure.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P LEE whose telephone number is (571)272-8968.  The examiner can normally be reached between the hours of 8:30am and 5:00pm on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BENJAMIN P LEE/Primary Examiner, Art Unit 3641